By the Court, Lacy, J. Thp court below erred in not excluding the depositions read upon the trial. The notice was to take the depositions upon a particular day, and between certain hours; jand neither the depositions nor the certificate of the justice shows that it was taken between those hours. Rev. St., ch. 48. In this case, which was an action of covenant, there was a plea of payment and joinder. It is exceedingly doubtful whether this does not form an immaterial issue. The cause is reversed upon the point first decided, and leave given the parties to amend their pleadings.